          Case 1:20-cv-02916-RA Document 41 Filed 05/08/20 Page 1 of 1



                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
                                                                      DATE FILED: 5-8-20
 NUMSP, LLC,

                                      Plaintiff,

                             v.                                    No. 20-CV-2916 (RA)

 DAVID ST. ETIENNE, KENNETH A.                                            ORDER
 RAYMOND, DULYMUS “DEUCE”
 MCALLISTER, AND PROTEK SOLUTIONS,
 INC.,

                                      Defendants.


RONNIE ABRAMS, United States District Judge:

       In light of the COVID-19 crisis, the Court will hold the hearing in this case scheduled for

May 14, 2020 at 3:00 p.m. by telephone. The parties shall use the dial-in information provided

below to call in to the conference:

       Call-in Number: (888) 363-4749
       Access Code: 1015508

Counsel should also review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Date: May 8, 2020
      New York, New York
                                                         _______________________________
                                                         RONNIE ABRAMS
                                                         United States District Judge
